Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:   
In Claim 4, at Line 1, change “Th” to –The--
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102006010765 to Kraft et al. (hereinafter “Kraft”).
-From Claim 15: Kraft discloses a method of securing a poly tape (5) to an electrically conductive poly tape accessory (1), the poly tape accessory having a head (19) with a plurality of slots (2, 3, 4) formed therein and a neck having a locating feature (7) and a locking tab (B), the slots including first and second generally rectangular closed slots (3, 4) formed as cutouts in the head that are enclosed on all four sides by a perimeter of the head, and one generally rectangular open slot that (2) is enclosed on three sides but open on a fourth side, the method comprising
bringing a free end of the poly tape up through the first closed slot;
looping the free end of the poly tape back down through the second closed slot which is adjacent to the first closed slot so that the poly tape is folded back upon itself to form two sections having an overlap; and 
bringing the two sections of the poly tape into the open slot through the open fourth side thereof to lock the poly tape and prevent it from pulling back out of the accessory. (See e.g., Fig. 10)
-From Claim 16: Kraft discloses adjusting the poly tape within the accessory slots to increase the overlap and thereby remove any excess slack in the fencing (para. 58). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-10, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraft in view of US 2302341 to Nash (hereinafter “Nash”).
-From Claim 1: Kraft discloses a poly tape accessory (1) for use with electric fencing comprising a head (19) with a plurality of slots (2, 3, 4) formed therein and a neck (17) having a locating feature (7) and a locking tab (B), the locating feature configured to engage with a complementary structure on an electric fence gate handle (9) through a quarter-turn rotation of the poly tape accessory relative to the fence gate handle (i.e., in order for locating feature 7 to be engaged with eyelet 21 (see Fig. 8) neck 19 would have to be tipped up, inserted into the opening of the eyelet, and rotated 90 degrees into the position shown in Fig. 8) to removably couple the poly tape accessory to the fence gate handle, said accessory being electrically conductive (para. 18).
However, Kraft does not disclose: the locating feature includes a boss (30) with a projecting end that is configured to be inserted through a complementary elongated hole in a connecting arm of the fence gate handle.
Nash teaches a clasp comprising a locating feature (15) including a boss with a projecting end that is configured to be inserted through a complementary elongated hole (20).  Nash further teaches (from Claim 2) wherein, the projecting end has an enlarged head (17) that fits through the elongated hole (20) in a first orientation but is too large to fit back through the elongated hole after the accessory is rotated the quarter-turn to a second orientation.  (Col. 2, ll. 26-36).  Nash further teaches (rom Claim 3) wherein the enlarged head is T-shaped.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kraft by incorporating the bayonet-style coupling of Nash into the neck of the accessory so as to allow for quicker, easier, fastener-free connection between the accessory and the fence gate handle.
-From Claim 5: Kraft discloses wherein the plurality of slots include two generally rectangular slots (3, 4) formed as cutouts in the head that are enclosed on all four sides by a perimeter of the head, and one generally rectangular open slot (2) that is enclosed on three sides but open on a fourth side, the slots being configured to have a length of poly tape woven therethrough.
-From Claims 6 and 7: Kraft does not specifically disclose (from Claim 6) wherein the accessory is about 3.75 inches long and about 2.5 inches wide, and the slots are about 2.125 inches in length; or (from Claim 7) wherein the slots are about 0.200 inches wide.
However, it would have been an obvious matter of design choice to change the sizes of the accessory components, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
-From Claim 8: Kraft discloses wherein the accessory, once coupled to the fence gate handle, is removed from the fence gate handle through a quarter turn in a direction opposite the quarter turn rotation by which the accessory was coupled to the fence gate handle (to remove neck 19 from eyelet 21 (see Fig. 8) one would have to tilt the neck upwardly 90 degrees, so as to remove the neck from the opening of the eyelet).
-From Claim 9: Kraft discloses the combination of an electric fence gate handle (9) and a poly tape accessory (1) comprising:
an electric fence gate handle (9) including a fence closure end and a poly tape connecting end; and
an electrically conductive poly tape accessory (1) including a head (19) with a plurality of slots (2, 3, 4) formed therein and a neck having a locating feature (7) and a locking tab (B),
However, Kraft does not disclose: the handle having an elongated opening, wherein the locating feature includes a boss having a projecting end with an enlarged head that is configured to be inserted through said elongated opening in the connecting arm of the gate handle in a first orientation and, upon thereafter rotating the accessory a quarter-turn to a second orientation, the enlarged head of the boss projecting end extending transversely to the elongated opening such that the enlarged head of the boss cannot be pulled back through the elongated opening in the gate handle connecting arm, thereby coupling the accessory to the gate handle.
Nash teaches a clasp comprising a locating feature including a boss with an enlarged had configured to be inserted through an elongated opening in a first orientation, and upon being rotated a quarter turn, is unable to be removed from the elongated hole.  (Col. 2, ll. 26-36).  Nash further teaches (from Claim 10) wherein the enlarged head is T-shaped.  Nash further teaches (from Claim 12) wherein the accessory, once coupled, is removed through a quarter turn back to the first orientation, allowing the enlarged head to be withdrawn through the elongated opening (Col. 2, ll. 43-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kraft by incorporating the bayonet-style coupling of Nash into the neck of the accessory so as to allow for quicker, easier, fastener-free connection between the accessory and the fence gate handle.
-From Claim 13: Kraft discloses wherein the plurality of slots include two generally rectangular slots (3, 4) formed as cutouts in the head that are enclosed on all four sides by a perimeter of the head, and one generally rectangular open slot (2) that is enclosed on three sides but open on a fourth side, the slots being configured to have a length of poly tape woven therethrough.
-From Claim 14: Kraft does not specifically disclose wherein the slots are about 2.125 inches long and about 0.200 inches wide.
However, it would have been an obvious matter of design choice to change the sizes of the accessory components, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Allowable Subject Matter
Claims 4 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As to claims 4 and 11, the prior art is lacking a teaching, suggestion, or motivation to modify Kraft such that: the accessory includes a locking tab having a generally U-shaped arm that forms a channel that receives the connecting arm of the fence gate handle in the second orientation to restrict relative lateral movement between the accessory and the gate handle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324. The examiner can normally be reached Mon-Fri, 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J WILEY/               Primary Examiner, Art Unit 3678                                                                                                                                                                                         9/13/2022